SALCINES, Judge.
The State appeals an order dismissing a charge of second-degree grand theft filed against Paula Zorka Costello. Because the facts set forth in the motion to dismiss and the State’s traverse raised disputed issues of material fact concerning Ms. Costello’s intent, and the undisputed facts otherwise demonstrated a prima facie case of second-degree grand theft pursuant to section 812.014(1), Florida Statutes (1997), the trial court erred in granting Ms. Costello’s motion to dismiss. See Fla. R.Crim. P. 3.190(d). Accordingly, we reverse.
Reversed and remanded for further proT eeedings.
CASANUEVA, A.C.J., and DANAHY, PAUL W., Senior Judge, Concur.